ITEMID: 001-85241
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: MORAVIA SHOP INVEST, S.R.O. v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Karel Jungwiert;Margarita Tsatsa-Nikolovska;Mark Villiger;Peer Lorenzen;Rait Maruste;Snejana Botoucharova;Volodymyr Butkevych
TEXT: The applicant, Moravia Shop Invest, s.r.o., is a private company incorporated under Czech law with its head office in Prague. The Czech Government (“the Government”) were represented by their Agent, Mr V.A. Schorm, from the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 10 May 2000 the applicant company instituted planning proceedings (územní řízení), seeking the delivery of a planning decision on the location of a commercial building.
By a public notice (veřejná vyhláška) of 7 August 2000 the Local Planning and Construction Office announced the commencement of the planning proceedings, but suspended them by a public notice of 11 October 2000 until it would be provided with a final judgment of the Brno Municipal Court (městský soud) relating to the ownership title to some of the real estates involved in the planning proceedings. This public notice was put on the notice board on 17 October 2000.
On 19 October 2000 the applicant company filed a complaint alleging inactivity on the part of the Planning and Construction Office, pursuant to Article 50 of Act no. 71/1967 on the Administrative Procedure which provided for measures against inactivity of administrative authorities. On 1 November 2000 the Brno Metropolitan Office (magistrát města) dismissed the applicant company’s complaint, sharing the opinion of the Local Planning and Construction Office that the planning proceedings could be resumed after the judicial proceedings would be terminated upon a final judgment. This decision was notified to the applicant company’s representative on 9 November 2000.
On 15 November 2000 the Metropolitan Office rejected the applicant company’s request for review of the decision of 11 October 2000 pursuant to Article 65 of Act no. 71/1967 which provided for review of a decision outside the formal appeal procedure (přezkoumání rozhodnutí mimo odvolací řízení).
On 11 January 2001 the applicant company lodged a constitutional appeal (ústavní stížnost) in which it complained, under Articles 36 and 38 of the Charter of Fundamental Rights and Freedoms (Listina základních práv a svobod) and Article 6 of the Convention, of the inactivity of the administrative authorities as well as the Local Planning and Construction Office’s decision of 11 October 2000.
In a decision of 11 June 2002, served on the applicant company’s lawyer on 18 June 2002, the Constitutional Court dismissed the applicant’s constitutional appeal as having been filed outside the sixty-day statutory time-limit provided for in section 72(2) of the Constitutional Court Act finding that the company’s request for review under Article 65 of Act no. 71/1967 did not constitute a remedy for the purpose of section 72(2). Accordingly, the time-limit laid down for introducing a constitutional appeal had started running on 9 November 2000, on the date of the notification of the Metropolitan Office’s decision of 1 November 2000 to the applicant company’s representative, and had expired on 8 January 2001.
The Constitutional Court added that the constitutional appeal had been filed outside the time-limit also in respect of the applicant company’s request to quash the Local Planning and Construction Office’s decision of 11 October 2000.
On 31 May 2004 the Local Planning and Construction issued, in favour of a third private company, a planning decision on the location of a construction partly situated on the lands involved in the planning proceedings initiated by the applicant company in May 2000. The latter appealed, but on 6 August 2004 the Metropolitan Office upheld the planning decision.
On 8 April 1998 A., a private company incorporated under Czech law, instituted proceedings against the applicant company seeking to determine the title to the real estates involved in the planning proceedings instituted by the applicant company in May 2000.
On 15 October 2004 the Municipal Court found that A. was the owner of these real estates. The Regional Court upheld this judgment on 12 July 2005.
The relevant domestic law and practice concerning remedies for the allegedly excessive length of judicial proceedings are set out in the Court’s decision in the case of Vokurka v. Czech Republic, no. 40552/02 (dec.), §§ 11-24, 16 October 2007).
